Citation Nr: 1228808	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  12-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954, and from October 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied a TDIU.  In February 2012, the Veteran filed a notice of disagreement.  A statement of the case was issued in May 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In the July 2011 rating decision. the RO also denied  an initial rating in excess of 70 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  He disagreed with the denial in the February 2012 notice of disagreement.  The May 2012 statement of the case again denied the increased rating claim.  The Veteran's June 2012 substantive appeal expressly limited his appeal to the TDIU issue.  This fact was confirmed in a June 2012 letter from the Veteran's representative.

In July 2012, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection for PTSD, rated as 70 percent disabling, from November 4, 2008. 
3.  Pertinent to the December 2010 TDIU claim, as of November 4, 2008, the Veteran's service-connected disability met the percentage requirement for award of a schedular TDIU; however, at no point pertinent to the current claim has the Veteran's service-connected PTSD, alone, been shown by competent evidence to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include, as applicable, the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2011 rating decision reflects the initial adjudication of the claim for a TDIU,  Hence, the July 2011 rating decision meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent objective evidence associated with the claims file consists of VA treatment records, pertinent employment records, and the reports of a January 2011 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2012 hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for a TDIU, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, in exceptional cases, and pursuant to specifically prescribed the procedures, for a Veteran who is unable to secure and follow a substantially gainful occupation (i.e. is unemployable) by reason of a service- connected disability, but who fails to meet the percentage requirement set forth in section 4.16(a).

In this case, service connection has been established for PTSD, rated as 70 percent disabling from  November 4, 2008.. Thus, as of November 4, 2008, the Veteran clearly met the minimum percentage requirements of 38 C.F.R. § 4.16(a) for award of a schedular TDIU.  That fact notwithstanding, however, in this case, as explained in more detail below, the record simply does not support a finding that the Veteran's service-connected disability, alone, has rendered him unable to obtain or retain substantially gainful employment at any point pertinent to the December 2010 claim for a TDIU.  Hence, the requirements for award of a TDIU, pursuant to 38 C.F.R. § 4.16, are not met.

The central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

VA medical records reflect that the Veteran has been treated for numerous medical problems, to include PTSD, an inguinal hernia, bilateral degenerative joint disease of the knees, prostate cancer, chronic obstructive pulmonary disease (COPD), hypertension, hearing loss, and degenerative changes of the spine.  

On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had been employed as a construction worker through August 2010.  He reported that his highest level of schooling was through his second year of high school and that he had not received any type of education or training since becoming too disabled to work on August 22, 2010.  

Information from the Veteran's former employer, dated in February 2011, reflects that the Veteran was employed at a woodyard working with wood and basic tools from November 2, 2009, through July 28, 2010.  

During the July 2012 Board hearing, the Veteran expressed his belief that he is unemployable due to both his service-connected psychiatric disability and various nonservice-connected physical disabilities.  His representative referred to various physical disabilities, and vaguely implied that these disabilities may contribute to the Veteran's unemployability.  

Specifically, the Veteran's representative noted a bilateral knee disability, but did not in any way suggest that this disability may be connected to service.  

The representative also mentioned a neck wound and hearing loss, which he suggested may be related to service.  Although the representative indicated  that the Veteran may apply for service connection for these disabilities;, no such claim has been filed.   In any event, it is noteworthy that neither the Veteran nor his representative has actually asserted that, in particular, the Veteran's hearing loss and neck disabilities combine with the service-connected PTSD to produce unemployability.  In fact, the Veteran's representative has not described any effect that the Veteran's claimed hearing loss has on his ability to work, and, with respect to the neck wound, he described the Veteran as being "about as strong as an ox in his upper body."  

Rather, throughout the hearing, the Veteran's representative general, and somewhat vaguely, asserted that the Veteran's nonservice-connected physical disabilities are "inextricably intertwined" with his PTSD and that these conditions combine to produce unemployability."  He specifically stated that the Veteran "has been unable to attain work, one because of his inability to get along well with others, and  two, because of his physical limitations."  Even if true, however, this argument is not consistent with the award of a TDIU, which is based solely upon the impairment caused by service-connected disability(ies), and impairment caused by nonservice-connected disabilities may not be considered when evaluating the Veteran's TDIU claim.  Here, as indicated, the Veteran has only been awarded service connection for PTSD, and the competent, probative evidence simply does not support a finding that this disability, alone, renders him unemployable.  

In January 2011, the Veteran underwent a VA PTSD examination for the purpose of obtaining competent information as to impact of his service-connected PTSD on his employability.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that it is less likely as not that the Veteran's PTSD is so severe as to cause him to be unable to obtain or maintain gainful employment.  The examiner reasoned that, while the Veteran stated that PTSD impacted his occupational functioning due to increased irritability, he denied any history of terminations, reprimands, or other significant occupational impairments secondary to PTSD and/or irritability.  The examiner also noted that the Veteran clearly stated that he quit his job as a heavy duty mechanic due to a hernia and subsequent hernia repair in August 2010, and not as a direct result of PTSD or associated symptoms. 

As the January 2011 VA examiner provided a detailed opinion, based on his review of the claims file and examination and interview of the Veteran, the Board finds that this opinion-that  the Veteran is not currently unemployable due solely to his service-connected PTSD-is probative of the TDIU question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the only competent, persuasive opinion to address the impact of the Veteran's sole service-connected disability on his unemployability weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical or vocational opinion that, in fact, supports the claim.  

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to  establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


